DETAILED ACTION

Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21 has been entered.  Applicant amended claims 1-5, 10, 20, 24, 27, 28; canceled claims 22, 23, 29-33 and added new claim 34. Claims 1-21, 24-28, 34 are currently pending in this application.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first

subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the
inventor(s), at the time the application was filed, had possession of the claimed invention.
-In the new claim 34 of the amendment filed on 6/1621, the applicants added the claimed combination including “the production site at which, the gas or liquid product is produced having no electrical power line extending thereto”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
The amendment filed 6/16/21 is objected to under 35 U.S.C. 132 because it introduces
new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new
matter into the disclosure of the invention. The added materials are not supported by the original
disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner
in which the invention was made.

Claims 1-3, 6-17, 26, 28, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zubrin et al. (US 2008/0283247) in view of Gong (KR 101748085).
With regard to claim 1:
Zubrin discloses a method of producing portable electrical energy comprising the steps
of:
(a) producing a gas or liquid product at a production site, the production site being (i) an oil and/or gas well site (see abstract, par. [0009, 0010));
b) combusting the gas or liquid product at the production site at which the gas or liquid
product is produced to directly or indirectly power an electrical generator to produce electrical
energy (see par. [0064]).
However, Zubrin fails to disclose step c) directly or indirectly delivering the electrical energy produced from the electrical generator to, and storing the electrical energy in, a portable electrical power storage device which is temporarily located at the production site at which the gas or liquid product is produced , the portable electrical power storage device being different from the electrical generator and step d) transporting the portable electrical power storage device to a second geographical site different from the production site at which the gas or liquid product is produced; and step ( e)  discharging a portion or all of the electrical energy stored in the portable electrical power storage device at the second geographical site to a receiving unit or system at the second geographical site.
	Gong teaches directly or indirectly delivering the electrical energy produced from a power plant (it is inherent that the power plant has an electrical generator) to and storing the electrical energy in a portable electrical power storage device which is temporarily located at a production site at which the gas or liquid product is produced (see translation, par. [0003, 0007]), the portable electrical power storage device being different from the electrical generator; and transporting the portable electrical power storage device to a second geographical site, different from the production site at which the gas or liquid product is produced (see translation, 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Zubrin by storing the electrical energy in a portable electrical power storage device which is temporarily located at the production site at which the gas or liquid product is produced, and transporting the portable electrical power storage device to a second geographical site, different from the production site at which the gas or liquid product is produced as taught by Gong for preventing problems that violate the environment such as pollutions that occurs during installation of power supply facilities and saving the cost associated with the installation, maintenance and management of power supply facilities (see Gong, par. [0005, 0014]).

With regard to claim 2:
The modified Zubrin discloses the method of claim 1, Zubrin further discloses wherein the gas or liquid product is combusted at the production site at which the gas or liquid
product is produced in an internal combustion engine which directly or indirectly drives the
electrical generator (see par. [0064]),

With regard to claim 3:
The modified Zubrin discloses the method of claim 1, Zubrin further discloses wherein the gas or liquid product is combusted at the production site at which the gas or liquid product is produced in a turbine engine which directly or indirectly drives the electrical generator (see par. [0064, 0171]).



The modified Zubrin discloses the method of claim 1; Gong further teaches wherein the portable electrical power storage device comprises a rechargeable battery (see translation, par. [0022]).

With regard to claim 7:
The modified Zubrin discloses the method of claim 6, Gong further teaches wherein the
rechargeable battery is a lithium ion battery (see translation, par. [0022]).

With regard to claim 8:
The modified Zubrin discloses the method of claim 1; Gong further teaches a portable
electrical power storage device is positioned in a vehicle for transporting the portable electrical power storage device by land (see translation, par. [0007]).

With regard to claim 9:
The modified Zubrin discloses the method of claim 8, Zubrin fails to disclose wherein
the electrical generator is also positioned in the vehicle for transport with the first portable electrical power storage device.
With regard to the location of the electrical generator, it is the examiner's position that the electrical generator is also positioned in other vehicle for transport with the first portable electrical power storage device would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the sizes of the electrical generator and power storage device…  Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable 

With regard to claim 10:
The modified Zubrin discloses the method of claim 9, Zubrin further discloses wherein the gas or liquid product is combusted at the production site at which the gas or liquid
product is produced in an internal combustion engine, or in a turbine engine (see par. [0064, 0171]), which directly or indirectly drives the electrical generator (see par. [0064]).
However, the modified Zubrin fails to disclose that the internal combustion engine is also positioned in the other vehicle for transporting with the portable electrical power storage device.
With regard to the location of the internal combustion engine, it is the examiner's position that the internal combustion engine is also positioned in the vehicle for transport with the portable electrical power storage device would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the sizes of the internal combustion engine and power storage device…  Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

With regard to claim 11:
The modified Zubrin discloses the method of claim 8, Gong further teaches wherein
the portable electrical power storage device is positioned on other vehicle (see par. [0007]).



With regard to claim 12:
The modified Zubrin discloses the method of claim 8, however, Zubrin fails to disclose wherein the portable electrical power storage device is positioned on or in a barge.
With regards to the location of the portable electrical power storage, it is the examiner's position that the portable electrical power storage device is positioned on or in a barge would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available location, as well as the size of the power storage device…  Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

With regard to claim 13:
The modified Zubrin discloses the method of claim 1, Gong further teaches wherein
the receiving unit or system at the second geographical site is an electrical power supply grid or
system and the electrical energy which is discharged from the portable electrical power storage device is discharged into the electrical power supply grid or system (see translation, par. [0002, 0017)).

With regard to claim 14:
The modified Zubrin discloses the method of claim 1; Gong further teaches that the receiving unit or system at the second geographical site is an electric vehicle charging


With regard to claim 15:
The modified Zubrin discloses the method of claim 14; Gong further teaches advising users of the electrical energy stored in the portable electrical power storage device, via an app for a smart phone or other hand-held device, of the location of the electric vehicle charging location (see translation, par. [0023, 0024]).

With regard to claim 16:
The modified Zubrin discloses the method of claim 1, Gong further teaches wherein
the receiving unit or system at the second geographical site to which the electrical energy is
discharged from the portable electrical power storage device is one or more grids (see par. [0002, 0017]).

With regard to claim 17:
The modified Zubrin discloses the method of claim 1, the modified Zubrin further discloses wherein the production site at which the gas or liquid product is produced is a first production site (see Zubrin, abstract, par. [0009, 0010, 0064]); the portable electrical power storage device is transported to a second production site different from the first production site (see Gong, translation, par. [0007, 0036]); and then the method further comprises converting the gas and liquid product produced at the second production site to electric energy which is received and stored in the portable electrical power storage device (see Zubrin, par. [0171]).



The modified Zubrin discloses the method of claim 1, Zubrin further discloses wherein
the gas and or liquid product is produced from one or more oil and/or gas wells at the product
site at which a gas or liquid product is produced (see abstract).

With regard to claim 28:
Zubrin discloses a method of producing portable electrical energy comprising the steps
of:
a) producing a gas or liquid product at a production site, the production site being (i) an oil and/or gas well site (see abstract, 0009, 0010), 
b) driving an electrical generator at the production site to produce electrical energy by flowing the gas product through a flow turbine at the production site which directly or
indirectly drives an electrical generator (see par. [0064]).
However, Zubrin fails to disclose directly or indirectly delivering the electrical energy produced from the electrical generator to, and storing the electrical energy in, a portable electrical power storage device which is temporarily located at the production site at which the gas or liquid product is produced, the portable electrical power storage device being different from the electrical generator and transporting the portable electrical power storage device to a second geographical site different from the production site at which the gas or liquid product is produced; and discharging a portion or all of the electrical energy stored in the portable electrical power storage device at the second geographical site to a receiving unit or system at the second geographical site.
	Gong teaches directly or indirectly delivering the electrical energy produced from a power plant (it is inherent that the power plant has an electrical generator) to, and storing the electrical energy in a portable electrical power storage device which is temporarily located at the production site at which the gas or liquid product is produced (see par. [0003, 0007]), the 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Zubrin by storing the electrical energy in a portable electrical power storage device which is temporarily located at the production site at which the gas or liquid product is produced, and transporting the portable electrical power storage device to a second geographical site, different from the production site at which the gas or liquid product is produced as taught by Gong for preventing problems that violate the environment such as pollutions that occurs during installation of power supply facilities and saving the cost associated with the installation, maintenance and management of power supply facilities (see Gong, par. [0005, 0014]).

With regard to claim 34:
The modified Zubrin discloses the method of claim 1, Zubrin further discloses that the production site at which the gas or liquid product is produced having no electrical power lines extending thereto (see par. [0002, 0010, 0011]).

Claims 4, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Zubrin et al. (US 2008/0283247) in view of   KR 101748085) as applied to claim 1 above, and further in view of Sarada (US 2008/ 0017369).
With regard to claim 4:
The modified Zubrin discloses the method of claim 1; however, Zubrin fails to disclose

produced to produce steam, and wherein the steam drives a steam turbine at the production site
at which the gas or liquid product is produced which powers the electrical generator.
Sarada teaches that the gas or liquid product is combusted at the production site at
which the gas or liquid product is produced to produce steam, and wherein the steam drives a
steam turbine at the production site at which the gas or liquid product is produced which powers
the electrical generator (see par. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Zubrin by combusting the gas or liquid product at the
production site to produce steam, and wherein the steam drives a steam turbine at the
production site which powers the electrical generator as taught by Sarada for improving the
waste heat recovery from a combustion turbine (see par. [0039]).

With regard to claims 18, 19:
The modified Zubrin discloses the method of claim 1; however, Zubrin fails to disclose
the step, prior to step (b) of removing a liquid from the gas or liquid product at the production
site at which the gas or liquid product is produced in the phase separation (10)(see Figure 1,
par. [0026]).
Sarada teaches removing a liquid and solids from the gas or liquid product at the
production site at which the gas or liquid product is produced in the phase separation (10)(see
Fig. 1, par. [0026, 0034, 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention, to modify Zubrin by removing a liquid and solids from the gas or
liquid product at the production site at which the gas or liquid product being produced as taught
by Sarada for removing any impurities from the exhaust gas (see par. [0056])).

     Allowable Subject Matter
-Claim 27 is allowed.
-Claims 5, 20, 21, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

        Conclusion
Any inquiry concerning this communication from the examiner should be directed
to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner
can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule
an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The
fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747